Title: To Thomas Jefferson from Albert Gallatin, 22 April 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     22 April 1808
                  
                  The enclosed papers put in my hands by the British Minister are transmitted for the President’s decision previous to any instructions being given to the Collector of Philada.—
                  The following questions present themselves
                  1. Under the 1st proviso of the 2d Section of the Act of 5 June, 1794, (Vol. 3. page 89) had not the Master a right to enlist British subjects
                  2. Does the President’s proclamation forbidding British armed vessels &c. affect letters of marque vessels?
                  3. It may also be proper to examine how far the collectors should be bound to follow the opinions of the dist. attorney. 
                  Respectfully submitted
                  
                     Albert Gallatin 
                     
                  
               